DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldhorst et al. (US 2019/0173953, hereinafter Feldhorst), in view of Masato (JPWO 2017/191743A1).
With respect to claims 1, 7 and 13 Feldhorst discloses a wrist terminal (figure 2), comprising: 
a communicator that receives a beacon ID transmitted from a beacon transmitter installed in a workplace (paragraphs [0027] – [0028]).
Feldhorst does not disclose the feature of a timer that obtains date-and-time information on a date and time at which the communicator receives the beacon ID and to determine whether a work status in the workplace is a work start or a work end, based on a state of the wrist terminal when the communicator receives the beacon ID  and a recording process to record, in a storage, log information that includes the date-and-time information obtained by the timer and work status information on the work status determined in the determining process, the date-and-time information and the work status information being associated with each other.
However, Masato teaches the feature of a timer that obtains date-and-time information on a date and time at which the communicator receives the beacon ID and to determine whether a work status in the workplace is a work start or a work end, based on a state of the wrist terminal when the communicator receives the beacon ID  and a recording process to record, in a storage, log information that includes the date-and-time information obtained by the timer and work status information on the work status determined in the determining process, the date-and-time information and the work status information being associated with each other (abstract).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Feldhorst to include the feature of a timer that obtains date-and-time information on a date and time at which the communicator receives the beacon ID and to determine whether a work status in the workplace is a work start or a work end, based on a state of the wrist terminal when the communicator receives the beacon ID  and a recording process to record, in a storage, log information that includes the date-and-time information obtained by the timer and work status information on the work status determined in the determining process, the date-and-time information and the work status information being associated with each other, as taught by Masato in order to mange the time analysis at work place. 
With respect to claims 2, 8 and 14 Feldhorst further teaches the feature, wherein in the determining process, the processor determines the work status based on a posture of the wrist terminal when the communicator receives the beacon ID (paragraph [0025]).
With respect to claims 3, 9 and 15 Feldhorst further discloses wherein the wrist terminal is worn on a left wrist of a user such that a display of the wrist terminal is placed at a back of the left wrist, and in the determining process, the processor determines that the work status in the workplace is the work start in response to a top in a top-bottom direction of the display facing upwards when the communicator receives the beacon ID, and determines that the work status in the workplace is the work end in response to the top of the display facing downwards when the communicator receives the beacon ID (paragraphs [0023] and [0025]).
	With respect to claims 4, 10 and 16 Masato further discloses an operation receiver that receives an input operation of inputting the work status information, wherein in response to the work status not being determined in the determining process, the operation receiver receives the input operation, and in response to the operation receiver receiving the input operation, in the recording process, the processor associates the work status information received by the operation receiver with the date-and-time information and stores the associated information in the storage as the log information (abstract).
With respect to claims 5, 11 and 17 Masato further discloses the feature wherein the processor further performs a calculating process to calculate a work time in the workplace based on the log information recorded in the storage (abstract).
With respect to claims 6, 12 and 18 Feldhorst further discloses an acceleration sensor that measures acceleration data, wherein in the determining process, the processor determines the work status based on the posture of the wrist terminal, the posture being derived from the acceleration data measured by the acceleration sensor (paragraphs [0023] and [0025]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687